DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 13-20, in the reply filed on June 16, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden on the Examiner to consider Inventions I-II in a single application, based on the amendment to claim 1.  This is not found persuasive because there would be an undue burden to Examiner as reasons discussed in the office action mailed May 11, 2021 still apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Specifically, at least reasons a-c apply and consideration together would require different fields of search, evidence by different classifications for the inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 have been withdrawn from consideration as being directed towards a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “snowflake-like”.  It is unclear how “like” a snowflake the conductive material needs to be in order to be considered “snowflake-like”, such as white, solid state, shape containing branching, generally round shape with projections, size, etc.
Claims 14-20 are rejected based on their dependency on rejected claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2004/0053552 to Child.
Regarding claims 13, 15-17, and 19, Child teaches a fabric of fiber that is coated with an electrically conductive coating to impart static dissipative properties (Child, abstract, para 0022-0023), reading on a fiber that is a conductive fiber due to the presence of a conductive coating.  Child teaches fiber being synthetic fibers, including polyurethane or polyester (claim 16), reading on the fiber comprising a spinnable polymer (Id., para 0022).  Child teaches the electrically conductive coating comprising a conducting agent that is shaped as flakes (Id., para 0026-0027), which Examiner is interpreting as reading on a conductive material that is snowflake like.  Child teaches the electrically conductive coating comprising a binding agent, including liquid rubbers (elastic polymer, claim 19) and polyurethane (claim 16) (Id., para 0026, 0028), reading on the fiber comprising a spinnable polymer as liquid rubbers and polyurethane are capable of being spun and are both polymers.  Child teaches an embodiment using a conducting agent as less than about 30 volume percent of the electrically conductive coating (Id., para 0029).  Child teaches an example where the conductive agent is added at 28% weight loading, corresponding to 15 volume percent, in the electrically conductive coating, in combination with a urethane (spinnable polymer).  Therefore, less than about 30% by volume of the same conductive agent and binding agent equates to less than about 56% by weight of the conductive agent and the binding agent and a weight ratio of binding agent (spinnable polymer) to the conductive agent (conductive material) of 4.4:5.6 or higher.  
While the reference does not specifically teach the claimed range of the weight ratio of the spinnable polymer to the conductive material being 7:3 to 3:7, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the conductive agent, and therefore the weight ratio, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 15, Child teaches the conductive agent (conductive material) having an aspect ratio greater than about 4 (Child, para 0027).
Regarding claim 17, Child does not teach the fiber being hollow or porous (Child, all), reading on the fiber being a solid conductive fiber.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Child, as applied to claims 13, 15-17, and 19, in view of US Pub. No. 2004/0078903 to Bruning.
Regarding claim 14, Child teaches the conductive agent being a metal (Child, para 0028).  Child does not explicitly teach the conductive agent comprising gold, silver, copper, aluminum, nickel, or a combination thereof.
However, Bruning teaches a fiber comprising synthetic thermoplastic polymer, at least one melt-spinnable fluoropolymer, and particles comprising electroconductive material (Bruning, abstract).  Bruning teaches the particles being composed of metals such as copper, silver, and aluminum and being in the form of irregular particles (Id., para 0048-0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Child, wherein the metal conductive agent is copper, silver, or aluminum as taught by Bruning, motivated by the desire of using conventionally known conductive metals predictably suitable for use in conductive fibers.

However, Bruning teaches a bicomponent fiber having a core-sheath structure and contains electroconductive material (Bruning, abstract, para 0048, 0064).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the bicomponent fiber of Child, wherein the bicomponent fiber has a core-sheath structure as taught by Bruning, motivated by the desire of forming conventionally known bicomponent fiber structures predictably suitable for forming conductive fibers.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Child, as applied to claims 13, 15-17, and 19, in view of .
Regarding claim 18, Child teaches the fiber being bi-component fiber and being formed from fibers such as polyurethane (Child, para 0022-0023). Child does not teach the fiber being hollow.
However, Calhoun teaches a multicomponent fiber including a polymer having a first cross-sectional outer sheath, a second cross-sectional inner sheath element and a third cross sectional element, such as a hollow element (Calhoun, abstract).  Calhoun teaches the thermoplastic polymeric component for the first and/or second cross sectional elements being polyurethane (Id., para 0006, 0021).  Calhoun teaches that by having the third cross sectional element be a hollow space, the amount of the relatively expensive thermoplastic elastic polymeric composition may be substantially reduced compared to a fiber having the same diameter of the second cross sectional element which diameter is completely filled with an elastic polymer composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the conductive fiber of the Child, wherein the fiber comprising a hollow space as taught by .

Claims 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0275265 to Smith in view of US Pub. No. 2018/0070446 to Takahashi.
Regarding claims 13-14, 16-17, and 19-20, Smith teaches an elastic multiple component fiber comprising a first region comprising a polyurethaneurea composition (spinnable polymer, claim 16) and a second region (Smith, abstract).  Smith teaches the fiber including additives (Id., para 0034), such as electrically conductive additives (conductive material) which impart electrical conductivity (Id., para 0058-0059), reading on the fiber being a conductive elastic fiber.  Smith teaches a specific embodiment of a conductive Spandex® (polyurethaneurea) fiber example comprising conductive carbon black (conductive material) dissolved with conventional spandex polymer in a 40/60 blend to form a core (Id., para 0082), which equates to a weight ratio of conventional spandex (spinnable polymer) to conductive additive (conductive material) of 6:4, which is within the claimed range.  Smith teaches this specific embodiment of a conductive Spandex® example comprising conductive carbon black (conductive material) dissolve with conventional spandex polymer in a 40/60 blend to form a core section with a conventional spandex sheath (elastic polymer) in a 1:1 ratio of the sheath to core (Id., para 0082), reading on the fiber further comprising an elastic polymer (claim 19), the conventional spandex sheath, and having a core-shell structure that consists of a core portion comprising the spinnable polymer, specifically the spandex, and the conductive material, specifically the carbon black, and a shell portion that comprises the elastic polymer, the conventional spandex without the additive (claim 20).  
 Smith does not teach the conductive material being dendritic or snowflake-like.

It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Smith, wherein the electrically conductive additive is the dendrite conductive filler of Takahashi, motivated by the desire of using conventionally known electrically conductive filler and by the desire to improve the probability of conductive material contacting when stretched and thereby suppressing the resistance value in a stretched state.
Regarding claim 17, prior art combination teaches the fiber is taught as being core-sheath and is not taught as being hollow (Smith, all, especially para 0082), reads on the elastic and conductive fiber being a solid conductive fiber.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Takahashi, as applied to claims 13-14, 16-17, and 19-20 above, further in view of Preparation and Characterization of Dendritic Silver Nanoparticles to Jiang.

However, Jiang teaches dendritic silver nanoparticles having a length of 0.5-1 micron and width of 100-200 nm (Jiang, abstract), equating to an aspect ratio of 2.5 to 10.  Jiang teaches silver exhibits the highest electrical and thermal conductivities among all metal (Id., p. 1681).  Jiang teaches that the dendritic structure has a large surface area and excellent connectivity (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of the prior art combination, wherein the dendrite conductive particle has a length and width as taught by Jiang, motivated by the desire of using conventionally known metal dendritic conductive particles, including made of silver, predictably suitable for exhibiting high conductivities and having a large surface area for connectivity.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Takahashi, as applied to claims 13-14, 16-17, and 19-20 above, further in view of US Pub. No. 2006/0135021 to Calhoun.
Regarding claim 18, the prior art combination does not explicitly teach the fiber being a hollow fiber.
However, Calhoun teaches a multicomponent fiber including elastic polymer having a first cross-sectional outer sheath, a second cross-sectional inner sheath element and a third cross sectional element, such as a hollow element (Calhoun, abstract).  Calhoun teaches the thermoplastic polymeric component for the first and/or second cross sectional elements being elastic polyurethane (Id., para 0006, 0021).  Calhoun teaches that by having the third cross sectional element be a hollow space, the amount of the relatively expensive thermoplastic elastic polymeric composition may be substantially 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the conductive fiber of the prior art combination, wherein the fiber comprising a hollow space as taught by Calhoun, motivated by the desire of forming conventionally known multicomponent fibers comprising elastic polymers, such as polyurethane, and by the desire to reduce cost as taught by Calhoun, thereby forming a hollow conductive fiber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2014/0065422 to Kim teaches a stretchable conductive nanofiber including polymer nanofiber and conductive nanoparticles and teaches the conductive nanoparticles include carbon-based substances such as carbon nanotubes as well as metal nanowires and metal nanorod, wherein the metal includes highly conductive metal such as gold, silver, copper, nickel, and alloys thereof having an aspect ratio from about 10 to about 1,000. Easy and Large Scale Synthesis Silver Nanodendrites to Dai teaches that the dendritic morphology of silver nanoparticles has a strong effect from improving the reinforcement of the composite electrical performance and that isotropic conductive adhesives filled with small amounts of the silver nanodendrites exhibit lower bulk resistivity and higher bonding strength than ICA filled with micrometer-sized silver.  Green Synthesis of Dendritic Silver Nanostructure and its Application in Conductive Ink to Wang teaches the structure of trunks and lateral branches of dendritic silver nanostructure is similar to that of nanorods with high aspect ratio, which is conducive to the formation of conductive networks and there can improve the conductivity of coating at a lower filler loading as well as cut down cost 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789